Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Although the phrase “expansion device” combines the nonce term “device” with the function of “expansion” the phrase is not interpreted under 35 USC §112(f) as it is considered to have sufficiently definite meaning in the art corresponding to a structure. MPEP 2181
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “the evaporator section” which lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamei et al (US 2020/0254384).
Regarding claim 13, Kamei discloses an atmosphere control system for use with a container, the atmosphere control system comprising:
an air compressor (35) configured to generate compressed air, the air compressor located outside the container (at “external machine chamber 28”);
a separator (41) configured to receive the compressed air and output nitrogen into the interior of the container (5)
Regarding claim 14, Kamei discloses a valve (50) between the air compressor (35) and the separator (41),
Regarding claim 15, Kamei discloses the valve (50), in an open position (open from 1-3) directs compressed air to the container.
Regarding claim 16, Kamei discloses the valve (50), in the closed position (1-3 closed and 1-2 open) directs compressed air to the separator (41).
Regarding claim 17, 
Regarding claim 18, Kamei discloses a sensor (91 and 92 being part of 90) in an evaporator section (29), the sensor configured to measure a level of a gas in the container;
wherein the controller is configured to move the valve between the open position and the closed position in response to the level of the gas in the container ([0155]-[0163] includes adjustment of position of valve 50 based on gas concentration).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill-O’Brien et al (US 5,438,841) in view of Tanaka et al (US 10,034,484).
Regarding claim 1, Cahill-O’Brien discloses a refrigeration unit for use with a container, the refrigeration unit comprising:
a compressor (20), a condenser (24), an expansion device (although not expressly shown it is understood that refrigerant is expanded before entry into the evaporator and therefor the 
a condenser section (72; 6:1-3) housing the compressor and the condenser (although not expressly shown in figure 4 it is understood that the “condenser section 72” includes the condenser and compressor);
an evaporator section (70; 5:61-68) housing the evaporator (although not expressly shown in figure 4 it is understood that the “evaporator section 70” includes the evaporator);
an atmosphere control system (14) comprising:
an air compressor (30) configured to generate compressed air;
a separator (36) configured to receive the compressed air and output nitrogen (4:24-25);
the separator (36) located in the evaporator section (70; shown in figure 4).
Cahill-O’Brien lacks the air compressor being located in the condenser section, rather Cahill-O’Brien shows the air compressor 30 in the evaporator section.
Tanaka discloses a refrigeration unit for use with a container, including: an expansion device (23) with a compressor, condenser, and evaporator circuit (figure 3); a condenser section (S1) including the refrigerant condenser and compressor (21 and 22 from figure 1), as well as the air compressor (31) of an atmosphere control system; and an evaporator section (S2) includes the evaporator (24).
It would have been obvious to one of ordinary skill in the art to have relocated the air compressor of Cahill-O’Brien to the condenser section as taught by Tanaka in order to reduce the heat load on the container space. Further regarding the expansion device to the extent applicant argues that an expansion device is not part and parcel to the refrigeration circuit of Cahill-O’Brien it would be obvious to provide the expansion device of Tanaka in order to enable 
Regarding claim 8, Cahill-O’Brien discloses the atmosphere control system comprises a heat exchanger (81) positioned between the air compressor (30) and the separator (36), the heat exchanger configured to cool the compressed air form the air compressor.
Regarding claim 9, Cahill-O’Brien discloses the atmosphere control system comprises a water separator (32 or 90 thereof) between the heat exchanger (81) and the separator (36).
Regarding claim 10, Cahill-O’Brien discloses at least one filter (92) between the water separator (32 or 90 thereof) and the separator (36).
Regarding claim 11, Cahill-O’Brien discloses the at least on filter (92) is located in the condenser section (72; shown in figure 4).
Regarding claim 12, Cahill-O’Brien discloses the at least one filter (92), but lacks that it is located in the evaporator section. Cahill-O’Brien shows various elements of the atmosphere control system across the evaporator and condenser sections. It has been held that the particular position of an element does not render a claim non-obvious when rearranging said element would not have modified the operation of the device. Further the particular location can be regarded as an obvious matter of design choice. MPEP 2144.04 VI. C. Therefor in this instance, especially considering that filtering does not include a significant change in temperature, merely relocating the filter 92 to the evaporator section is a matter of routine design choice.
	
Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill-O’Brien et al (US 5,438,841), in view of Tanaka et al (US 10,034,484), and in view of Kamei et al (US 2020/0254384).
Regarding claims 2-5, Cahill-O’Brien as modified discloses the refrigeration unit of claim 1, but lacks a valve as claimed. Kamei discloses a refrigeration unit including an atmosphere control system including a valve (50) between an air compressor (35) and separator (41); wherein the valve, in the open position (open in the 1-3 direction), directs compressed air to the container ([0155]-[0156]); wherein the valve, in the closed position (closed in the 1-3 direction), directs compressed air tot eh separator (41), and a controller (110) configured to control the valve to move between the open and closed positions. It would have been obvious to one of ordinary skill in the art to have provided Cahill-O’Brien with the bypass valve of Kamei in order to provide oxygen rich air to the container space, such as at a time when workers enter the container space, for example during unloading.
Regarding claim 6, Cahill-O’Brien discloses the controller (50) is configured to control the compressor (shown in figure 6).
Regarding claim 7, Cahill-O’Brien and Kamei disclose a sensor (90 of Kamei; being analogous to 110 and 112 of Cahill-O’Brien in the evaporator section 70) in the evaporator section, the second configured to measure  a level of a gas in the container; wherein the controller is configured to move the valve (50) of Kamei) between the open and closed positions in response to the level of the gas in the container ([0155]-[0159]).
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al (US 2020/0254384) in view of Cahill-O’Brien et al (US 5,438,841).
Regarding claims 19-21, Kamei discloses the atmosphere control system of claim 13, but lacks the heat exchanger and filter as claimed. Cahill-O’Brien discloses an atmosphere control system including a heat exchanger (81) positioned between an air compressor (30) and separator (36) configured to cool the compressed air from the compressor; a water separator (90; being part of 32) between the heat exchanger (81) and the separator (34); and at least one .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cermak et al (US 10,905,141) – bypass of nitrogen separator to container space.
Woodruff (US 5,156,009) – atmosphere control system for container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763